Citation Nr: 1224248	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an extension beyond July 1, 2007 of a temporary total (convalescence) rating for a right foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1995 to June 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Roanoke, Virginia, VARO which, in pertinent part, denied extension of a temporary total (convalescence) rating for right foot disability beyond July 1, 2007.  In September 2008 a hearing was held before a decision review officer (DRO) at the RO, and in May 2010 a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the claims file.  At the Travel Board hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; that period of time lapsed and no additional evidence was received.  This matter was previously before the Board in August 2010 and March 2011, when it was remanded for additional development.  

In correspondence forwarded to the Board the Veteran raised a new claim of entitlement to a temporary total convalescence rating (for a period other than that at issue herein) that has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction in the matter.  It is referred to the AOJ for appropriate action.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of extension of a temporary total (convalescence) rating for his right foot disability; there are no questions of fact or law in this matter remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for extension of a temporary total (convalescence) rating for right foot disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In May 2008, the Veteran filed a substantive appeal perfecting his appeal in the matter of an extension beyond July 1, 2007 of a temporary total rating for right foot disability.  In May 2012, the Veteran's representative submitted a statement noting that the Veteran was withdrawing the issue on appeal, as well as a statement from the Veteran indicating, "I am withdrawing my appeal for convalescent leave."  As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration in the matter of an extension beyond July 1, 2007 of a temporary total rating for right foot disability.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of an extension beyond July 1, 2007 of a temporary total (convalescence) rating for right foot disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


